UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4704



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DARRYL G. INGRAM, JR.,
                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00376-JRS)


Submitted:     May 30, 2008                 Decided:   June 11, 2008


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin F. Brooks, EDWIN F. BROOKS, LLC, Richmond, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Charles E.
James, Jr., Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl G. Ingram, Jr., appeals his jury conviction and

sentence on charges of conspiracy to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), 846 (2000)

(Count One); conspiracy to interfere with interstate commerce, in

violation of 18 U.S.C. § 1951 (2000) (Count Two); interference with

interstate commerce, in violation of 18 U.S.C. § 1951 (2000) (Count

Three); and use of a weapon in furtherance of a crime of violence,

in violation of 18 U.S.C. § 924(c) (2000) (Count Four).1                    The

district   court   sentenced    Ingram    to   a    total   of   444   months’

imprisonment, ten years total supervised release, and ordered him

to pay $598 in restitution.        On appeal, Ingram challenges the

sufficiency of the indictments and the district court’s denial of

his motion for judgment of acquittal on the basis that the evidence

was insufficient to convict him of the offenses charged in the

superseding indictment.    We affirm.

           Ingram’s first claim of error is that the indictment was

insufficient   because    the   indictment         failed   to   specify   the

particular dates on which he was alleged to have committed the

offenses charged. He challenges the district court’s denial of his

motion to dismiss Count One of the original indictment.                While he

admits he only challenged the original indictment below, he raises

an additional challenge to the superseding indictment for the first

time on appeal. Ingram offers nothing on appeal to demonstrate how

    1
     Counts Two through Four related to Ingram’s involvement in a
January 22, 2004 robbery of Davinci’s Pizza Restaurant in Richmond,
Virginia.

                                  - 2 -
the alleged flaws prejudiced his ability to defend his interests or

to receive effective assistance of counsel.               United States v.

Williams, 152 F.3d 294, 299 (4th Cir. 1998) (one principal purpose

of   indictment    is    to   provide    sufficient   information   to   allow

preparation of defense).         We have reviewed de novo the district

court’s denial of Ingram’s pretrial motion to dismiss the original

indictment.      United States v. Loayza, 107 F.3d 257, 260 (4th Cir.

1997).       We find that the indictment is sufficient, and that the

district court did not err in denying Ingram’s motion to dismiss

the indictment.         Nor do we find, in reviewing for plain error2
Ingram’s corollary claim, that the superseding indictment was

insufficient.

              Ingram’s final claim of error is that the district court

erred in denying his Fed. R. Crim. P. 59 motion because the

evidence was insufficient to convict him of the drug distribution

conspiracy charged in Count One of the superseding indictment, or

the conspiracy and use of a firearm relating to the robbery charged

in Counts Two through Four.        In evaluating the sufficiency of the
evidence supporting a criminal conviction on direct review, “[t]he

verdict of the jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”       Glasser v. United States, 315 U.S. 60, 80 (1942).
Substantial evidence is evidence “that a reasonable finder of fact


         2
        See United States v. Cotton, 535 U.S. 625, 631 (2002)
(applying plain-error test to claim that indictment failed to
allege element of charged offense); United States v. Sutton, 961
F.2d 476, 479 (4th Cir. 1992).

                                        - 3 -
could accept as adequate and sufficient to support a conclusion of

a defendant’s guilt beyond a reasonable doubt.”        United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).         We consider

circumstantial and direct evidence, and allow the Government the

benefit of all reasonable inferences from the facts proven to those

sought to be established.    Id. at 858; United States v. Tresvant,

677 F.2d 1018, 1021 (4th Cir. 1982).       Our review of the record

discloses   sufficient   evidence   presented   at   Ingram’s   trial   to

support the jury’s findings.

            First, with regard to the drug conspiracy charge, Ingram

contends that the witnesses against him did not testify with any

specificity that there was any agreement among or between them and

Ingram, but rather that the evidence established that there were a

number of individuals, including Ingram, who were buying or selling

drugs “on their own in the same vicinity” on a competitive, rather

than cooperative basis.    He also points to alleged inconsistencies

in the witnesses’ testimony and their motives, asserting that such

inconsistencies undermine the jury’s verdict.

            The record reflects that the Government presented in

excess of twenty witnesses who testified about Ingram’s purchases

of distribution quantity drugs and sales of those drugs on an

ongoing basis.     Aaron Kinchen testified that on two or three

occasions he gave crack cocaine to an individual he knew as “Fresh”

who then handed the drugs over to Ingram in Kinchen’s presence.

Melvin John testified that he saw Ingram four to five times a week,

and that he drove Ingram and Godwin Eni (together) for the purpose

                                - 4 -
of conducting drug sales, five to ten per day.                John testified that

Ingram dealt in three and a half and seven-gram quantities of

crack.     He further attested that Ingram and Eni shared drugs and

profits.       Other witnesses testified as to sharing drug sales with

Ingram.       Andy Matthews testified that Eni introduced him to Ingram

as a source for the purchase of crack, and that he bought quarter

to one-half ounce quantities of crack from Ingram three times a

week    for    approximately   a   year.         In   addition,    the    Government

introduced evidence that, based on Ingram’s relationships with

other drug traffickers, he was allowed to sell his drugs in areas

not otherwise open to outsiders.                 Other witnesses testified to

seeing Ingram obtain or possess one to three-ounce quantities of

crack. Special Agent Danny Board testified that user quantities of

crack cocaine are between a tenth to two-tenths of a gram, with

three    and     a   half   gram   and    higher      amounts     being   wholesale

distribution-level amounts.

               As evidenced by the finding of guilt, the jury resolved

any conflicts in testimony in favor of the prosecution, determined

the Government’s witnesses to be sufficiently credible to support

their     verdict     of    guilty,      and     otherwise      found     sufficient

circumstantial and direct evidence of guilt.                 We find the evidence

to be adequate and sufficient to support the jury’s conclusion

beyond a reasonable doubt that Ingram had an agreement with two or

more individuals to engage in conduct that violated a federal drug

law, that he knew of the agreement, and that he knowingly and




                                         - 5 -
voluntarily participated in the conspiracy.         See United States v.

Strickland, 245 F.3d 368, 384-85 (4th Cir. 2001).

           The evidence likewise is sufficient to support the jury’s

verdicts on Counts Two through Four. The record reflects that Keon

Booker testified that he, Ingram, and Michael Scarborough agreed

and worked together to rob Davinci’s Pizza restaurant on January

22, 2004, to obtain money to pay Booker’s cousin’s bond.            Booker

attested that each of the three co-conspirators traveled to the

restaurant for the purpose of robbing it, each armed with a

firearm.   He testified that Ingram held one of the restaurant

employees at gunpoint while Booker recovered the money. He further

testified that he, Ingram, and Scarborough took money from the

register, several food items, the employees’ wallets, and the

store’s telephone.     Scarborough also testified as to his role in

the   charged   robbery,    and   implicated   Ingram   in   the   robbery,

attesting to Ingram’s role in the robbery and to Ingram’s receipt

of a portion of the robbery proceeds.       Finally, Leonidas Brown, an

inmate housed with Ingram at the Piedmont Regional Jail, testified

that Ingram admitted to him that he robbed Davinci’s with another

individual.      Ingram’s    claims   on   appeal   that   the   witnesses’

testimony was inconsistent or not credible, or that the witnesses’

self-interest outweighed their credibility, are insufficient to

support reversal of the jury’s verdicts, because in resolving

issues of substantial evidence, we do not weigh evidence or review

witness credibility.       United States v. Lomax, 293 F.3d 701, 705
(4th Cir. 2002); Burgos, 94 F.3d at 863.       Rather, it is the role of


                                   - 6 -
the jury to judge the credibility of witnesses, resolve conflicts

in testimony, and weigh the evidence.        United States v. Manbeck,

744 F.2d 360, 392 (4th Cir. 1984).

           We find no merit to Ingram’s claims of insufficiency of

the evidence, finding that the jury’s verdict on each of the four

counts was amply supported by the evidence. The district court did

not err in denying Ingram’s Rule 59 motions.

           Accordingly, we affirm Ingram’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 7 -